—Judgment, Supreme Court, New York County (Budd G. Goodman, J.), rendered January 24, 1992, convicting defendant, after jury trial, of robbery in the first degree, and sentencing him, as a persistent felony offender, to a term of 16 years to life imprisonment, unanimously affirmed.
We find no error in the trial court’s summary denial of a Wade hearing. This case involves a police show-up at the crime scene where the risk of undue police suggestion, prompting concern for due process, does not apply. Where, as here, a robbery victim recognizes his attacker during a later face-to-face encounter which is not contrived by law enforcement officials and then directs the police to him, that spontaneous recognition is neither police-arranged nor subject to any suggestive police conduct. Thus, due process does not require that such an out-of-court identification be suppressed (see, *159People v Whisby, 48 NY2d 834; People v Logan, 25 NY2d 184, cert denied 396 US 1020; People v Dukes, 97 AD2d 445; cf., People v Bond, 156 AD2d 573). Moreover, an identification to clarify for the apprehending police that they have stopped the right suspect, which immediately follows such a spontaneous recognition, is simply sound police procedure, and is likewise not subject to suppression (People v Soto, 198 AD2d 38; People v Fulmore, 133 AD2d 169, 170; see also, People v Morales, 37 NY2d 262, 271-272; People v Kirkland, 192 AD2d 414, lv denied 81 NY2d 1075). Concur — Ellerin, J. P., Wallach, Kupferman, Rubin and Williams, JJ.